Citation Nr: 1824783	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, psychosis not otherwise specified, and generalized anxiety disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney




ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2000.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded this claim for additional development.  It has since been returned to for further appellate consideration.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue on appeal as service connection for an acquired psychiatric disability as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide the Veteran with another opportunity for an examination. 

Here, the Veteran was scheduled for an examination regarding the issues on appeal as directed by the June 2015 Board remand.  The record contains a July 2016 Request for Physical Examination noting that the examinations were cancelled because the Veteran could not be reached by phone or mail and there was no response to a correspondence mailed on June 24, 2016.  However, no letter to the Veteran notifying him of the date and time of the examination is on file.  Additionally, the Board notes that the request lists an address on Rosemere Drive. In March 2017, a correspondence sent to the Veteran's Rosemere Drive address was received by the VA as returned mail.  In a May 2017 statement, the Veteran reported that he did not receive notice of the VA examinations because he moved.  Given the above, the Board finds that it appears the Veteran did not receive notice of his examinations.  Remand, therefore, is warranted to provide the Veteran with examinations for his acquired psychiatric disability, sleep apnea, and erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records, to include VA records, dated from January 2013 to the present.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his acquired psychiatric disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Identify all psychiatric disabilities to include PTSD, depression, psychosis not otherwise specified, and generalized anxiety disorder. 

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed acquired psychiatric disability had onset in, or is otherwise related to, active service.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had onset in, or is otherwise related to, active service.  

b)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is (i) caused by the Veteran's acquired psychiatric disorder or (ii) permanently worsened beyond normal progression (aggravated) by the Veteran's acquired psychiatric disability.  Please explain why or why not.  

If the examiner finds that the disability was aggravated by an acquired psychiatric disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had onset in, or is otherwise related to, active service.  

b)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is (i) caused by the Veteran's acquired psychiatric disability or (ii) permanently worsened beyond normal progression (aggravated) by the Veteran's acquired psychiatric disability.  Please explain why or why not.  

If the examiner finds that the disability was aggravated by the acquired psychiatric disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

5.  The Veteran must be properly informed of his scheduled VA examinations, and he should be given notice of the consequences of failure to report for the examinations, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examinations, the claims folder should include clear documentation of his failure to report.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



